US Court of Appeals for Veterans Claims - Page Not Found
	skip navigation



United States Court of Appealsfor Veterans Claims
Home
About the Court
Helpful Links
Employment
FAQs
Contact Us

			Chief JudgeBruce E. Kasold
			Clerk of the CourtGregory O. Block




How To Appeal
Court Forms  and Fees
	
Court Forms
Fee Schedule


Court Rules and Procedures
		
Rules of Practice  and Procedure
Rule 33: Conference Procedures
Internal Operating Procedures
Rules of Admission  and Practice
Rules Governing  Judicial Misconduct
E-Filing Rules
Court Process


Information About Practitioners
		
Search List of Practitioners
Disciplinary Action
Key Points in Finding a Representative
Compendium of Disciplinary Grievances


Orders and Opinions
		
Stay Orders
Miscellaneous Orders
Opinions and Full Court Orders
Search Decisions and Opinions
Recent  CM/ECF Decisions
Case Archives


Electronic Filing
Docket Search
		
Cases Closed After 10/10/2008
Cases Closed Before 10/10/2008


Oral Arguments
		
Schedule
Audio
Guide





Page Not Found
We're sorry, but the page you requested was not found.  Because the Court has just launched a new site, this may 
				be because you have a browser bookmark that points to an address on the old site.  We recommend that you visit the new site's 
				sitemap to browse to the page you're seeking and then add that page's new address to your 
				bookmarks.Please contact us if you have any questions or concerns.  Thank you for visiting
				the Court's website.




Announcements
Court EventsChange Text SizeSitemap




United States Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
		Washington, D.C. 20004-2950
		Phone: (202) 501-5970 Fax: (202) 501-5848